Citation Nr: 0505566	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  99-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran's case was remanded for 
additional development in August 2003.  It is again before 
the Board for appellate review.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in January 2005.  The motion 
was granted that same month.


REMAND

The veteran's claim for service connection for a lung 
disability was originally denied by way of a rating decision 
dated in September 1982.  The veteran did not appeal and the 
decision became final.  The veteran submitted a request to 
reopen his claim in March 2000.  The Board notes that the 
veteran's claims file was determined to be missing in 1998.  
Accordingly, his claim to reopen was adjudicated based on a 
rebuilt claims file and much of the evidence that was 
previously of record is missing.  

The Board issued a decision that reopened the veteran's claim 
in November 2002.  In keeping with authority in effect at the 
time, the Board issued a development memorandum in an effort 
to fully develop the veteran's claim.  Part of the action 
required was to contact the veteran to request him to provide 
information regarding any sources of treatment, to obtain 
outstanding VA treatment records, and to arrange for a VA 
examination of the veteran.

The veteran was contacted by the Board regarding the planned 
development in February 2003.  He was requested to identify 
any source of pertinent treatment records where he obtained 
treatment for his lung disorder since September 1973.  The 
veteran did not provide any specific additional information 
regarding his treatment.  In a May 2004 statement, the 
veteran said that all of his treatment had been either from 
the military or VA.  

The Board also requested treatment records for a lung 
disorder since 1973 from the VA medical center (VAMC) in 
Madison, Wisconsin, and the VAMC in Tampa, Florida.

The veteran submitted a statement in December 2001 wherein he 
reported being an inpatient at the VAMC in Madison in May 
1981 when a lung tumor was discovered.  He said the tumor was 
removed along with the middle and lower lobe of his right 
lung.  A copy of a November 1982 rating decision reflects 
that the veteran had been denied service connection for 
postoperative squamous cell carcinoma of the right bronchus 
intermedius.

VA records from VAMC Madison were obtained and associated 
with the claims file.  The records covered a period from 
December 1999 to September 2002.  Of note is a locator card 
entry that reflects a period of hospitalization from April 
16, 1981, to June 7, 1981.  However, no records from that 
period of hospitalization, believed to be when the veteran 
underwent surgery for his lung cancer, were forwarded.  
Moreover, as noted by the inclusive dates, no records dated 
earlier than December 1999 were provided.  Electronic 
messages in the claims file from this facility are unclear as 
to whether the records are now unavailable.  Consequently, 
another search for earlier records, to include the records 
pertinent to any 1981 surgery must be made.  See Bell v. 
Derwinski, 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2004).  

The veteran's case was remanded by the Board to the RO before 
all of the requested development was completed in August 
2003.  The remand was necessitated by the holding from a case 
decided by the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In 
that case, the Board's authority to develop evidence was 
limited and, in those cases where the Board did develop 
evidence, the case had to be remanded to the agency of 
original jurisdiction (AOJ) for consideration of the 
developed evidence in the first instance unless there was a 
waiver from the claimant.  The records obtained from the VAMC 
Madison constituted developed evidence that required review 
by the AOJ in the first instance.  Thus, the veteran's case 
was remanded to the AOJ for consideration as required by the 
Federal Circuit in DAV.  

While the case was in a remand status, a VA examination from 
June 2003 was associated with the claims file.  The examiner 
said that she had reviewed current VAMC Madison treatment 
records and the veteran's service medical records (SMRs).  
The examiner said that the veteran had mild obstructive lung 
disease.  She noted that the veteran's complaints of chest 
tightness and findings of increased anterior/posterior (AP) 
diameter in the military suggested that the disease began in 
the military.  Although she said that it was most likely 
secondary to the veteran's smoking, it appears from the 
context of her statement that this disease process had its 
onset while the veteran served on active duty in the 
military.  

The examiner also noted that the veteran had a right lower 
lobe and right middle lobectomy for cancer in May 1981, with 
no recurrence.  She reviewed the veteran's SMRs and 
determined that it was "not as likely as not" that the lung 
cancer diagnosed eight years after service was manifest while 
he was in the military.  This statement is evidence that the 
lung cancer did not, as the examiner reported, manifest 
itself during service, but it leaves unanswered the question 
of whether the onset of lung cancer can nevertheless be 
attributed to the period when the veteran had active military 
service, even if it was not in fact shown in service.  
Consequently, additional medical opinion evidence is 
required.

First, the RO must either obtain the earlier VA treatment 
records, to include those pertaining to the veteran's surgery 
in 1981, or make a determination that the records are not 
available.  Second, the examiner should then review the 
earlier records in forming a medical opinion.  (Adjudication 
of the reopened claim must be based on all of the evidence of 
record and the earlier VA records are deemed to be a part of 
the record under Bell.)  Third, for the reasons set forth 
above, the examiner should provide a more definitive opinion 
regarding the onset of the veteran's lung disease.

The Board notes that additional VA records were obtained from 
VAMC Madison.  The records related to a period from July 2002 
to May 2004.  

In order to afford the veteran due process and the 
development necessary in this case, the Board will remand the 
case for the development of additional VA medical records and 
a new VA examination.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should search for VA medical 
records dating back to 1973.  
Specifically, the RO must attempt to 
obtain the records from the Madison VAMC 
relating to the veteran's lung surgery in 
May 1981.  

2.  The examiner who conducted the June 
2003 examination should review the entire 
record, especially any newly received 
evidence and provide an opinion as to the 
medical probabilities that lung disease 
had its onset during the veteran's period 
of military service (September 1947 to 
September 1973), or is otherwise 
traceable to disease or injury during 
military service even if not specifically 
manifest during service.  Such an opinion 
should be provided for each disease 
process identified, including any 
obstructive lung disease or lung cancer 
residual.  A complete rationale for all 
opinions expressed must be provided.  (If 
the examiner who conducted the June 2003 
examination is not available, another 
physician should be asked to provide the 
opinions.  If a physician deems it 
necessary to formulating an opinion, 
another examination should be scheduled.)

3.  After the development requested has 
been completed, the RO should review the 
medical opinion evidence to ensure that 
it is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

